DETAILED ACTION
Claims 1-18 are presented for examination. Claims 1 and 11 stand currently amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 January 2022 has been entered.
Response to Arguments
Applicant's remarks filed 12 January 2022 have been fully considered and Examiner’s response is as follows:
Applicant remarks page 8 argues:
Soni describes generation of a 3D model, Soni is silent as to "generating or inserting into the 3D model a component model of at least one replacement component to be installed on the bearing structure.
This argument has been fully considered and is persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made over JP 2000-159470 A Yoshikawa, H. [herein “Yoshikawa”]1 in view of US 2002/0166220 A1 Imundo, et al. [herein “Imundo”] and US patent 6,685,002 B1 Nurnberg, et al. [herein “Nurnberg”].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 9-15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2000-159470 A Yoshikawa, H. [herein “Yoshikawa”]2 in view of US 2002/0166220 A1 Imundo, et al. [herein “Imundo”] and US patent 6,685,002 B1 Nurnberg, et al. [herein “Nurnberg”].
Claim 1 recites “1. A method for generating a 3D model of structural components of a bearing structure of an escalator or a moving walkway to prepare for installation of replacement components to be installed on the bearing structure with adapter plates or modules.” The recitation “for generating a 3D model …. to prepare for installation of replacement components to be installed on the bearing structure with adapter plates or modules” is intended use language. See MPEP §2111.02.
Yoshikawa figure 1 shows an escalator. Yoshikawa paragraph 11 discloses “The image in the captured truss 4.” The truss is a plurality of structural components of the bearings structure. The truss is a bearing structure of the escalator.
Yoshikawa does not explicitly disclose generating a 3D model; however, in analogous art of repairing old or damaged structures, Imundo paragraph 37 teaches:
A user may use a variety of technologies to capture the data from the part requiring repair. Any method suitable for use in a computer-aided design/computer-aided manufacturing (CAD/CAM) environment is acceptable. … measuring data in the form of a solid model.
A CAD solid model is a 3D model. Capturing measuring data in the form of a solid model is generating a 3D model of respective components to prepare for replacement components to be installed. Imundo paragraph 5 line 8 further teaches “three dimensions.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Yoshikawa and Imundo. One having ordinary skill in the art See Imundo paragraph 3.
Furthermore, Imundo specifically considers the relevance of needing to replace structures with “worn-in” components as relevant for “portions of buildings, or other civil structures, submarines, large machines, and the like.” Portions of buildings, civil structures, and large machines and the like are relevant to an escalator or moving walkway which would be considered a portion of a building, a civil structure, and a large machine.
See discussion of Nurnberg below in the corresponding portion of the body of the claim for teaching of adapter modules.
Claim 1 further recites “wherein the escalator or the moving walkway comprises a conveying assembly with a plurality of tread units moveable along a revolving travel path.” Yoshikawa figure 1 shows an escalator with tread units (steps 2). See also Yoshikawa paragraph 6 line 3.
Claim 1 further recites “the method comprising: fixing an image recording device on the conveying assembly.” Yoshikawa paragraph 9 discloses “Once the tread surface 2 B is removed, the television camera 7 is fixed in the step frame frame 2 C through the opening 2 D.” Fixing a television camera to the step frame is fixing an image recording device on the conveying assembly. The camera is an image recording device.
Claim 1 further recites “removing at least one of the tread units to enable visual access underneath the tread units to structural components which shall be measured.” Yoshikawa paragraph 8 discloses “remove the tread 2 B of the maintenance and inspection step 2 A.” Removing the treat of the inspection step is removing at least one of the tread units.
The recitation “to enable visual access underneath the tread units to structural components which shall be measured” is a recitation of intended result accomplished by the other steps actively recited in the claim and is therefore is not given separate patentable weight.
Claim 1 further recites “prior to recording image recordings, immovably affixing at least one reference mark on the escalator or on the moving walkway in at least one place within the travel path, wherein the reference mark is clearly identifiable for the image recording device.” Yoshikawa 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Yoshikawa and Imundo. One having ordinary skill in the art would have found motivation to use reference features to orient the measuring device into the system of maintenance inspection of escalators for the advantageous purpose of avoiding a “costly and time consuming [hand fitting] methods [which] are prone to error.” See Imundo paragraph 3. “Laser scanners reduce the time needed to scan in the data from a part or a structure.” Imundo paragraph 27.
Furthermore, Imundo specifically considers the relevance of needing to replace structures with “worn-in” components as relevant for “portions of buildings, or other civil structures, submarines, large machines, and the like.” Portions of buildings, civil structures, and large machines and the like are relevant to an escalator or moving walkway which would be considered a portion of a building, a civil structure, and a large machine.
Claim 1 further recites “moving the conveying assembly together with the image recording device over at least partial areas of the travel path in a revolving manner; recording image recordings of the structural components to be measured using the image recording device at a number of positions along the travel path.” Yoshikawa paragraph 10 discloses:
After the television camera 7 is fixed in the step body frame 2 C, the step group 2 is moved, and a truss 4 such as a oil pan 5 or a step chain is photographed by the television camera 7.
Moving the step group is moving the conveying assembly in a revolving manner. Photographing the truss is recording image recordings of the structural components using the image recording device at positions along the travel path.
Claim 1 further recites “effecting the generation of the 3D model at least of partial areas of the structural components of the bearing structure based on the recorded image recordings and with the aid of at least one reference mark recorded together with the images.” Yoshikawa paragraphs 11 and 13 teaches outputting an image of the truss 4 for evaluation inspection work.
Yoshikawa does not explicitly disclose generating a 3D model; however, in analogous art of repairing old or damaged structures, Imundo paragraph 37 teaches:
A user may use a variety of technologies to capture the data from the part requiring repair. Any method suitable for use in a computer-aided design/computer-aided manufacturing (CAD/CAM) environment is acceptable. … measuring data in the form of a solid model.
A CAD solid model is a 3D model. Capturing measuring data in the form of a solid model is generating a 3D model of respective components to prepare for replacement components to be installed. Imundo paragraph 5 line 8 further teaches “three dimensions.” 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Yoshikawa and Imundo. One having ordinary skill in the art would have found motivation to use CAD/CAM measurement and part fitting into the system of maintenance inspection of escalators for the advantageous purpose of avoiding a “costly and time consuming [hand fitting] methods [which] are prone to error.” See Imundo paragraph 3.
Furthermore, Imundo specifically considers the relevance of needing to replace structures with “worn-in” components as relevant for “portions of buildings, or other civil structures, submarines, large machines, and the like.” Portions of buildings, civil structures, and large machines and the like are relevant to an escalator or moving walkway which would be considered a portion of a building, a civil structure, and a large machine.
Claim 1 further recites “generating or inserting into the 3D model a component model of at least one replacement component to be installed on the bearing structure; and generating, based on the 3D model and the component model, an adapter plate or adapter module model configured to fit and attach the replacement component to the bearing structure.” Imundo paragraph 34 teaches “the planner may then use the gathered and digitized data to generate process plans and programs for each part.” Using the digitized data to generate process plans for each part is generating a component model for replacement parts. Imundo paragraph 6 last sentence teaches “The repair part is then installed on the structure requiring repair.”
.” Removing damage in the context of maintenance is replacing damaged components with new undamaged components.
But Yoshikawa nor Imundo disclose an adapter plate or module; however, in analogous art of escalator maintenance, Nurnberg column 3 lines 25-26 and column 4 lines 13-20 teach: 
This module is placed in the existing truss framework and attached thereto.
…
The incline module is designed to provide easy locating and positioning for the various systems mounted thereon…. The module provides specific locations for the systems, so that it is only necessary to place them in position and bolt them. All alignment is thus predetermined in the factory.
The modules and systems mounted thereon, such as handrail and track skirt system, are replacement components to be installed. The existing truss framework is the bearing structure. The module, including the incline module, are adapter modules configured to fit and attach the replacement component(s).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Yoshikawa, Imundo, and Nurnberg. One having ordinary skill in the art would have found motivation to use replacing an old escalator with a new escalator into the system of maintenance and inspection of escalators for the advantageous purpose of the customer receiving a new escalator with the latest features and updated technology. See Nurnberg column 5 lines 1-9. Further motivation to combine using the modernization modules is for the advantageous purpose of saving time and expense. See Nurnberg column 1 lines 66-67 and column 2 line 50-51.
Claim 3 further recites “3. The method of claim 1, wherein, in generating the 3D model, distortions in the image recordings are corrected by way of the reference marks recorded along with the images.” Yoshikawa does not explicitly disclose affixing a reference mark on the escalator; however, in analogous art of engineering metrology, Imundo paragraph 23 teaches “reference features for orienting the measuring device are provided on the structure itself.” Providing reference features on the structure itself corresponds with affixing reference marks on the escalator/moving walkway itself. The reference features being for orienting the measuring device means the reference marks are identifiable by the measuring device. Orienting the measuring device (i.e. laser scanner) is correcting distortions.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Yoshikawa and Imundo. One having ordinary skill in the art See Imundo paragraph 3. “Laser scanners reduce the time needed to scan in the data from a part or a structure.” Imundo paragraph 27.
Furthermore, Imundo specifically considers the relevance of needing to replace structures with “worn-in” components as relevant for “portions of buildings, or other civil structures, submarines, large machines, and the like.” Portions of buildings, civil structures, and large machines and the like are relevant to an escalator or moving walkway which would be considered a portion of a building, a civil structure, and a large machine.
Claim 4 further recites “4. The method of claim 1, wherein the generated 3D model is calibrated by way of reference marks recorded along with the images.” Yoshikawa does not explicitly disclose affixing a reference mark on the escalator; however, in analogous art of engineering metrology, Imundo paragraph 23 teaches “reference features for orienting the measuring device are provided on the structure itself.” Providing reference features on the structure itself corresponds with affixing reference marks on the escalator/moving walkway itself. The reference features being for orienting the measuring device means the reference marks are identifiable by the measuring device. Orienting the measuring device (i.e. laser scanner) is correcting distortions by calibrating the measuring device.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Yoshikawa and Imundo. One having ordinary skill in the art would have found motivation to use reference features to orient the measuring device into the system of maintenance inspection of escalators for the advantageous purpose of avoiding a “costly and time consuming [hand fitting] methods [which] are prone to error.” See Imundo paragraph 3. “Laser scanners reduce the time needed to scan in the data from a part or a structure.” Imundo paragraph 27.
Furthermore, Imundo specifically considers the relevance of needing to replace structures with “worn-in” components as relevant for “portions of buildings, or other civil structures, submarines, large machines, and the like.” Portions of buildings, civil structures, and large machines and the like are relevant to an escalator or moving walkway which would be considered a portion of a building, a civil structure, and a large machine.
5. The method of claim 1, wherein the image recordings are recorded during the continuous movement of the conveying assembly.” Yoshikawa paragraph 10 discloses:
After the television camera 7 is fixed in the step body frame 2 C, the step group 2 is moved, and a truss 4 such as a oil pan 5 or a step chain is photographed by the television camera 7.
Photographing the truss when the step group is moved is recording the images during a movement of the conveying assembly.
Claim 6 further recites “6. The method of claim 1, wherein movement of the conveying assembly is temporarily interrupted during the recording of image recordings.” Yoshikawa paragraph 6 discloses “The lens portion of the television camera has a variable structure so that the photographing position can be changed freely.” Changing the photographing position freely indicates an intent to set the photographing position freely according to the interest of the user. Changing the position implies both moving of the position and stopping a movement of the photographing position. That is, one of ordinary skill in the art would understand the new photographing position is a fixed position and a singular position is an unmoving point.
Claim 9 further recites “9. A method for measuring structural components of the bearing structure of the escalator or the moving walkway, the method comprising: generating a 3D model of the structural components of the bearing using the method of claim 1.” Yoshikawa does not explicitly disclose generating a 3D model; however, in analogous art of repairing old or damaged structures, Imundo paragraph 37 teaches:
A user may use a variety of technologies to capture the data from the part requiring repair. Any method suitable for use in a computer-aided design/computer-aided manufacturing (CAD/CAM) environment is acceptable. … measuring data in the form of a solid model.
A CAD solid model is a 3D model. Capturing measuring data in the form of a solid model is generating a 3D model of respective components to prepare for replacement components to be installed. Imundo paragraph 5 line 8 further teaches “three dimensions.” 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Yoshikawa and Imundo. One having ordinary skill in the art would have found motivation to use CAD/CAM measurement and part fitting into the system of See Imundo paragraph 3.
Furthermore, Imundo specifically considers the relevance of needing to replace structures with “worn-in” components as relevant for “portions of buildings, or other civil structures, submarines, large machines, and the like.” Portions of buildings, civil structures, and large machines and the like are relevant to an escalator or moving walkway which would be considered a portion of a building, a civil structure, and a large machine.
Claim 9 further recites “measuring the structural components by way of the 3D model.” Imundo paragraph 37 teaches:
A user may use a variety of technologies to capture the data from the part requiring repair. Any method suitable for use in a computer-aided design/computer-aided manufacturing (CAD/CAM) environment is acceptable. … measuring data in the form of a solid model.
A CAD solid model is a 3D model. Capturing measuring data in the form of a solid model is using the 3D model for measuring respective component parts.
Claim 10 further recites “10. A method for modernizing the escalator or the moving walkway, the method comprising: ascertaining dimensions within the bearing structure of the escalator or the moving walkway by measuring structural components of the bearing structure using the method of claim 9.” See claim 9 above.
Claim 10 further recites “removing old components from the escalator or the moving walkway attached to the bearing structure; attaching new components of the escalator or the moving walkway to the bearing structure.” Yoshikawa paragraph 1 discloses “maintenance and inspection.” Yoshikawa paragraph 15 discloses “to remove the dirt and damage.” Removing damage in the context of maintenance is replacing damaged components with new undamaged components.
But Yoshikawa nor Imundo disclose removing old components and attaching new components; however, in analogous art of escalator maintenance, Nurnberg column 3 lines 5-9 teach: 
all of the old systems are removed, including the drive system, the step band system, handrail drive system, the track system and the electrical system. The truss 12 remains in place and accordingly no building interface modifications are necessary.
Nurnberg column 5 lines 2-4 disclose:
an entirely new escalator using state-of-the-art design and techniques is possible so that a new escalator is being added within the old truss framework.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Yoshikawa, Imundo, and Nurnberg. One having ordinary skill in the art would have found motivation to use replacing an old escalator with a new escalator into the system of maintenance and inspection of escalators for the advantageous purpose of the customer receiving a new escalator with the latest features and updated technology. See Nurnberg column 5 lines 1-9.
Claim 10 further recites “wherein positioning of the new components on the bearing structure is effected taking into account the previously ascertained dimensions within the bearing structure.” Nurnberg column 5 lines 2-4 teach “a new escalator is being added within the old truss framework.” The new escalator being added within the old truss framework is positioning the new components on the old truss which necessarily takes into account the actual positions of the old bearing structure.
Claim 11 recites “11. A device for generating a 3D model of structural components of a bearing structure of an escalator or moving walkway.” The recitation “for generating a 3D model of structural components of a bearing structure of an escalator or moving walkway” is intended use language. See MPEP §2111.02.
Yoshikawa figure 1 shows an escalator. Yoshikawa paragraph 11 discloses “The image in the captured truss 4.” The truss is a plurality of structural components of the bearings structure. The truss is a bearing structure of the escalator.
Yoshikawa does not explicitly disclose generating a 3D model; however, in analogous art of repairing old or damaged structures, Imundo paragraph 37 teaches:
A user may use a variety of technologies to capture the data from the part requiring repair. Any method suitable for use in a computer-aided design/computer-aided manufacturing (CAD/CAM) environment is acceptable. … measuring data in the form of a solid model.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Yoshikawa and Imundo. One having ordinary skill in the art would have found motivation to use CAD/CAM measurement and part fitting into the system of maintenance inspection of escalators for the advantageous purpose of avoiding a “costly and time consuming [hand fitting] methods [which] are prone to error.” See Imundo paragraph 3.
Furthermore, Imundo specifically considers the relevance of needing to replace structures with “worn-in” components as relevant for “portions of buildings, or other civil structures, submarines, large machines, and the like.” Portions of buildings, civil structures, and large machines and the like are relevant to an escalator or moving walkway which would be considered a portion of a building, a civil structure, and a large machine.
Claim 11 further recites “wherein the escalator or the moving walkway comprises a conveying assembly with a plurality of tread units moveable along a revolving travel path, wherein the tread units are arranged one behind the other along the travel path.” Yoshikawa figure 1 shows an escalator with tread units (steps 2). Yoshikawa paragraph 6 line 3 discloses “a step group 2 formed by connecting a plurality of steps in an endless manner.” A connected plurality of steps as depicted in Yoshikawa figure 1 is tread units arranged one behind the other along the travel path.
Claim 11 further recites “and, at least in a conveying region in which the tread units can be stepped on by passengers, the tread units are arranged above structural components to be measured.” See Yoshikawa figure 1. Yoshikawa paragraph 6 lines 3-5 disclose:
escalator 1 includes a step group 2 formed by connecting a plurality of steps in an endless manner, a driving device 3 for driving the step group 2, and a truss 4 for installing the driving device 3 and the step group 2.
The steps are tread units which can be stepped on by passengers. The steps are arranged above the structural truss components.
Claim 11 further recites “the device comprising: an image recording device, which is arranged to record image recordings of the structural components to be measured; a fixing means, which is arranged to fix the image recording device on the conveying assembly.” Yoshikawa paragraph 9 discloses “Once the tread surface 2 B is removed, the television camera 7 is fixed in the step frame frame 2 C through the opening 2 D.” Fixing a television camera to the step frame is fixing an image recording device on the conveying assembly. The camera is an image recording device.
Claim 11 further recites “and at least one clearly identifiable reference mark, which can be immovably affixed on the escalator or the moving walkway in at least one place within the travel path.” Yoshikawa does not explicitly disclose affixing a reference mark on the escalator; however, in analogous art of engineering metrology, Imundo paragraph 23 teaches “reference features for orienting the measuring device are provided on the structure itself.” Providing reference features on the structure itself corresponds with affixing reference marks on the escalator/moving walkway itself. The reference features being for orienting the measuring device means the reference marks are identifiable by the measuring device.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Yoshikawa and Imundo. One having ordinary skill in the art would have found motivation to use reference features to orient the measuring device into the system of maintenance inspection of escalators for the advantageous purpose of avoiding a “costly and time consuming [hand fitting] methods [which] are prone to error.” See Imundo paragraph 3. “Laser scanners reduce the time needed to scan in the data from a part or a structure.” Imundo paragraph 27.
Furthermore, Imundo specifically considers the relevance of needing to replace structures with “worn-in” components as relevant for “portions of buildings, or other civil structures, submarines, large machines, and the like.” Portions of buildings, civil structures, and large machines and the like are relevant to an escalator or moving walkway which would be considered a portion of a building, a civil structure, and a large machine.
Claim 11 further recites “and processor configured to: generate the 3D model at least of partial areas of the structural components of the bearing structure based on image recordings recorded by the image recording device with the aid of reference marks recorded along with the image recordings.” Yoshikawa paragraph 10 discloses image recordings recorded by the television camera fixed in the step body frame.

Yoshikawa does not explicitly disclose generating a 3D model; however, in analogous art of repairing old or damaged structures, Imundo paragraph 37 teaches:
A user may use a variety of technologies to capture the data from the part requiring repair. Any method suitable for use in a computer-aided design/computer-aided manufacturing (CAD/CAM) environment is acceptable. … measuring data in the form of a solid model.
A CAD solid model is a 3D model. Capturing measuring data in the form of a solid model is generating a 3D model of respective components to prepare for replacement components to be installed. Imundo paragraph 5 line 8 further teaches “three dimensions.” 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Yoshikawa and Imundo. One having ordinary skill in the art would have found motivation to use CAD/CAM measurement and part fitting into the system of maintenance inspection of escalators for the advantageous purpose of avoiding a “costly and time consuming [hand fitting] methods [which] are prone to error.” See Imundo paragraph 3.
Furthermore, Imundo specifically considers the relevance of needing to replace structures with “worn-in” components as relevant for “portions of buildings, or other civil structures, submarines, large machines, and the like.” Portions of buildings, civil structures, and large machines and the like are relevant to an escalator or moving walkway which would be considered a portion of a building, a civil structure, and a large machine.
Claim 11 further recites “generate or insert into the 3D model a component model of at least one replacement component to be installed on the bearing structure; and generate, based on the 3D model and the component model, an adapter plate or adapter module model configured to fit and attach the replacement component to the bearing structure.” Imundo paragraph 34 teaches “the planner may then use the gathered and digitized data to generate process plans and programs for each part.” Using the digitized data to generate process plans for each part is generating a component model for replacement parts. Imundo paragraph 6 last sentence teaches “The repair part is then installed on the structure requiring repair.”
.” Removing damage in the context of maintenance is replacing damaged components with new undamaged components.
But Yoshikawa nor Imundo disclose an adapter plate or module; however, in analogous art of escalator maintenance, Nurnberg column 3 lines 25-26 and column 4 lines 13-20 teach: 
This module is placed in the existing truss framework and attached thereto.
…
The incline module is designed to provide easy locating and positioning for the various systems mounted thereon…. The module provides specific locations for the systems, so that it is only necessary to place them in position and bolt them. All alignment is thus predetermined in the factory.
The modules and systems mounted thereon, such as handrail and track skirt system, are replacement components to be installed. The existing truss framework is the bearing structure. The module, including the incline module, are adapter modules configured to fit and attach the replacement component(s).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Yoshikawa, Imundo, and Nurnberg. One having ordinary skill in the art would have found motivation to use replacing an old escalator with a new escalator into the system of maintenance and inspection of escalators for the advantageous purpose of the customer receiving a new escalator with the latest features and updated technology. See Nurnberg column 5 lines 1-9. Further motivation to combine using the modernization modules is for the advantageous purpose of saving time and expense. See Nurnberg column 1 lines 66-67 and column 2 line 50-51.
Claim 12 further recites “12. The device according to claim 11, wherein the image recording device is a 3D image recording device for recording 3D image recordings.” Examiner is interpreting “image recording device” in light of Specification page 8 fourth paragraph (“An image recording device may for example be a laser scanner.”).
Yoshikawa does not explicitly disclose a 3D image recording device; however, in analogous art of engineering metrology, Imundo paragraph 27 teaches “a laser scanner.” A laser scanner is a 3D image recording device. Imundo paragraph 5 line 8 further teaches “three dimensions.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Yoshikawa and Imundo. One having ordinary skill in the art would have found motivation to use a laser scanner into the system of maintenance inspection of See Imundo paragraph 3. “Laser scanners reduce the time needed to scan in the data from a part or a structure.” Imundo paragraph 27.
Claim 13 further recites “13. The device according to claim 11, wherein the recording of image recordings is coordinated with the movement of the conveying assembly.” Yoshikawa paragraph 10 discloses:
After the television camera 7 is fixed in the step body frame 2 C, the step group 2 is moved, and a truss 4 such as a oil pan 5 or a step chain is photographed by the television camera 7.
Moving the step group is moving the conveying assembly in a revolving manner. Photographing the truss is recording image recordings of the structural components using the image recording device at positions along the travel path.
Waiting until the television camera is fixed to the step body before moving the step group is coordinating the image recording of the television camera and the movement of the step group conveying assembly.
Dependent claim 14 is substantially similar to claim 13 above and is rejected for the same reasons.
Dependent claims 15 and 16 are substantially similar to claims 3 and 4 above and are rejected for the same reasons.
Dependent Claim 2
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa, Imundo, and Nurnberg as applied to claim 1 above, and further in view of Soni, A. “Non-Contact Monitoring of Railway Infrastructure with Terrestrial Laser Scanning and Photogrammetry at Network Rails” Thesis, U. College London (2016) [herein “Soni”].
Claim 2 further recites “2. The method according to claim 1, wherein, in generating the 3D model, a number of image recordings are combined to form one overall recording taking account the reference marks recorded along with the images.” Imundo paragraph 23, discussed above in claim 1, teaches “reference features for orienting the measuring device are provided on the structure 
Yoshikawa does not explicitly disclose combining images; however, in analogous art of engineering metrology, Soni page 53 last paragraph teaches “TLS targets can be used to accurately overlap scans of a space where multiple scans are required.” Overlapping multiple scans with TLS targets is combining a plurality of images to form one overall recording which takes into account the reference mark targets.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Yoshikawa, Imundo, Nurnberg, and Soni. One having ordinary skill in the art would have found motivation to use calibration targets into the system of maintenance inspection of escalators for the advantageous purpose of “allow an order of magnitude better measurement capability to be used as a gold standard against engineering surveying techniques.” See Soni page 2 section 1.2 second paragraph. Soni page 53 last line further provides motivation to use targets in a scan to “ensure the geometry of the area remained intact.”
Double Patenting
Copending Application No. 17/250715 does not currently recite “generating or inserting into the 3D model a component model of at least one replacement component.” Accordingly, Examiner is withdrawing the provisional non-statutory double patenting rejection.
Allowable Subject Matter
Claims 7, 8, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
JP 2000-159470 A Yoshikawa, H. [herein “Yoshikawa”] teaches installing a camera on a step of an escalator for maintenance and inspection. Yoshikawa fails to teach the camera signaling a control of the escalator.

US patent 6,685,002 B1 Nurnberg, et al. [herein “Nurnberg”] teaches modernizing an escalator by replacing old components with new modules within an old truss. Nurnberg fails to teach an image recording device signaling a control of the escalator.
US patent 10,954,102 B2 Yamada, et al. [herein “Yamada”] using a step with camera and microphone for diagnosing failure or malfunctions of an escalator. Yamada column 2 lines 67 to column 3 line 2 teach the diagnostic step being “driven around the loop together with the escalator steps” but Yamada fails to teach the diagnostic step or cameras signaling a control of the escalator.
None of these references taken either alone or in combination with the prior art of record disclose “wherein the image recording device exchanges signals with a control of the escalator or the moving walkway” or “and thereupon signal to the control of the escalator or the moving walkway” in combination with the remaining elements and features of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330. The examiner can normally be reached M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        24 January 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Paragraph number citations for Yoshikawa are in reference to the English machine translation.
        2 Paragraph number citations for Yoshikawa are in reference to the English machine translation.